Title: To Alexander Hamilton from Jeremiah Olney, 27 May 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,District of Providence 27th May 1793.
Sir.

I have recd. your circular Letter of the 14th instant, covering Four blank Sea Letters; together with Two more from the Comptroller’s Office: more of which will be speedily wanted.
I am entirely at a loss to know what Office the list of Mariners & others, on board any Vessel clearing for a foreign Port, is to be lodged; and who the “proper Officers” are, by whose knowledge and permission they are to be taken on board; nor can I comprehend who is the proper Person to visit such Vessels, nor for what purpose: You will Sir, much oblige me by a speedy reply to these questions; also by informing me how the blank in the Magistrate’s Certites between “Master of” and “appearing”, is to be filled up; and by explaining the word “We”, it appearing that only one Magistrate is to sign it.
Those Sea Letters encreasing the time and trouble of clearing out a Vessel, at least Eight fold, (the general Clearance containg. no other specification of the Cargo than “Sundry Merchandize;”) their not being contemplated by the Legislature in fixing the Fees for clearing Vessels; together with their great importance in securing the property of American Vessels, induces me respectfully to submit to your consideration, the propriety and justise of demanding for every Sea Letter, granted by the Collectors, a sum, (in proportion to the size of the Vessel,) which will be a more adequate compensation for the Service than the Twenty Cents, allowed in the Collection Law, for an official Document, other than those enumerated.
I have the honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton Esqr.Secy. of the Treasury.

